IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-19,674-03


EX PARTE ANTHONY ANDREW JOHNSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. FR35401-C IN THE 19,674-03 DISTRICT COURT
FROM BELL COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated sexual
assault of a child and was sentenced to forty years' imprisonment. 
	On October 13, 2009, the trial court made findings of fact and conclusions of law that were
based on Applicant's petition, the State's answer, and the record of the case.  The trial court
recommended that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for conclusion #11.  Based upon the trial court's findings and conclusions and our own review, we
deny relief.
	It is so ordered on this the 4th day of November, 2009.



Do not publish